department of the treasury internal_revenue_service form numbers tax period ended person to contact contact telephone number _poeee eee employee identification_number co ee ee contact address internal_revenue_service tax exempt and _ government entities division date date _ ein certified mail dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary effective you have agreed with us and have signedon form 6018-a consent to proposed adverse action revoking your exempt status if you still accept our findings you do not need to take further action ' ifwe do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the examination_report and this letter will become final in that event you will be required to file future federal_income_tax return form_1041 u s income_tax return for estates and trusts if you have any taxable_income or gross_receipts of at least dollar_figure for tax periods after the above effective date you will also still be required to file form_5500 annual return report of employee_benefit_plan file these returns with the appropriate service_center indicated in the instructions for those returns tp ein page if you do not agree with our position you may appeal your case the enclosed publications the examination process and exempt_organizations appeal procedures for unagreed issues explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you or appeals do not agree on some or all the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in the united_states tax_court the united_states court of federal claims or the united_states district_court after satisfying procedural and jurisdictional requirements as described in publications and you may also request that we refer this matter for technical_advice as explained in publication exempt_organizations appeal procedures for unagreed issues ifa determination_letter is issued to you based upon technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse a legally correct_tax determination nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please call toll-free if you prefer to respond by mail please direct your correspondence to the following address internal_revenue_service attn taxpayer_advocate we if you have any questions please call or write the contact person whose name and telephone number are shown above if you write please include your telephone riumber the best time to call you if we need more information and a copy of this letter to help us identify your account thank you for your cooperation page sincerely lad th coo betty a mcclernan acting director eo examinations - tp ein c enclosures examination_report publications and envelope department of the treasury - internal_revenue_service schedule no or exhibit form 886a ___ name of taxpayer explanation of items form year ended issue whether the organization continues to qualify for exempt status as an sec_501 organization facts was established in or the purpose of providing group heaith life long-term disability snon-tern disability and accidental death and dismemberment granted exempt status under sec_501 in to active and retired employees of participating member bank rmembers it was _ the trust is governed by a board_of six trustees elected from the participating members the trust has an agreement for the service and administration of the trust with the kempton company plan_administrator which expires in participating members make monthly contributions to the trust to cover the cost of group programs provided and the cost of administering the trust these contributions are comprised of employer and employee contributions which are determined based upon the arrangements that each participating member has with its employees rates charged for the group programs are determined by the trustees such rates vary by type of coverage the trust offers eight major employee welfare_benefit medical_plans covering employee claims of participating members effective the trust was amended and restated to a change its name from to ind b to expand the definition of participant to include entities other than mose employers in me panking industry on the trust through its representative notified the irs of its change in membership participation in a letter to austin service_center exhibit the letter stated that the organization will no longer be a_trust under sec_501 on its final return the organization filed form_990 for tax_year endea the case was assianed to a revenue_agent determinations agent for consideration of the amendment on or about member population and the number of members outside the banking industry in a letter dated the organization was asked to provide additional information relating to the total o the determinations agent exhibit responded that approximately of the employees were from bankina institutions and the remaining were employees outside the banking industry in her letter refers to the fact that the determinations agent indicated that it may be possible to provide benefits to a nominal percentage of the employers not in the same line_of_business and still remain a c trust in letter dated exhibit the irs advised the trust that the amendments made by the organization did not adversely affect the organization's exempt status under sec_501 this conclusion was reached nearly two years aiter the organization first notified the irs of the amendments and after numerous telephone discussions and correspondence between the organization its representatives and the determination agent s by the time the organization received the irs etter dated ended the trust mea a delinquent form_990 for tax_year ended vas delinquent on _ felying on the iks letter dated and reflected its status as a 5u1 c the form_990 for tax_year exempt trust on the determinations agent submitted form_5666 information report which stated the organization submitted an amended and restated trust effective name fron to change its also form 886-a rev department of the treasury - internal_revenue_service page of pa department of the treasury - internal_revenue_service schedute no or exhibit form 886a __ name of taxpayer explanation of items form year ended dollar_figure one of the changes included new members who are not related to the same industry common employers the organization may not satisfy the requirements for exemption as described under regulation c -2 based on interviews conductec the plan_administrator ‘and - with the chief financial officer of ane ’ itis clear that the rust intends to continue to make its product available to as many employers as possible without regard to industry by increasing the number of members the trust is able to keep costs to members more affordable the banking industry has changed over the past several years and smail banks are dwindling in numbers as they are bought by larger banks the larger banks are able to offer major medical coverage with a variety of providers whereas the smaller banks have nowhere to turn for affordable benefits the trust will continue to offer its plans to members in the banking industry but will _ expand its membership where possible to include other industries the trust is a welfare_benefit_fund as defined in sec_419 as such contributions to this welfare_benefit_fund by the various participating employers are subject_to certain limitations the trust is licensed and authorized to act as a title section of the statutes it is required to file form 59u0 annual return report of employee_benefit_plan the irust has in excess of participating employers and provides for a pooled risk the trust prohibits individual ratings on an employer-by-employer basis under the provisions codified in law and argument sec_501 a provides that an organization described in subsection c or d or sec_401 a shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 sec_501 includes sec_501 organizations sec_501 provides exempt status for voluntary employees’ beneficiary associations veba s providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries ‘ t r c -1 provides that to be described in sec_501 an organization must meet all of the following requirements a the organization is an employees’ association _ membership in the association is voluntary c the organization provides for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and substantially_all of its operations are in furtherance of providing such benefits and d no part of the net_earnings of the organization inures other than by payment of the benefits referred to _ in paragraph c of this section to the benefit of any private_shareholder_or_individual reg sec_1_501_c_9_-1 t r c -2 a provides that the membership of an organization described in sec_501 must consist of individuais who become entitled to participate by reason of their being employees and whose eligibility for membership is defined by reference to objective standards that constitute an employment-related common bond among such individuals typically those eligible for mernbership in an organization described in sec_501 are defined by reference to a common employer coverage under one or more collective bargaining agreements membership in a labor_union or membership in one of more locals of a ational or international labor_union he pee sn arpnieye gcse coarasa aga ies form 886-a rev department of the treasury - internal_revenue_service page of form 886a of the treasury - internal_revenue_service schedule no or exhibit department explanation of items name of taxpayer form year ended sec_6012 provides that a_trust must file a return for the taxable_year if it has any taxable_income or having gross_income of dollar_figure or over regardless of the amount of taxable income’ sec_419a of the code provides that a welfare_benefit_fund which is not a c trust shall include in gross_income for any taxable_year an amount equal to such fund’s deemed_unrelated_income for the fund’s taxable_year sec_419a provides that the deemed_unrelated_income of any welfare_benefit_fund shall be the amount which would have been its unrelated_business_taxable_income under a if such fund were an organization described in c sec_512 provides that in the case of an organization described in c the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income sec_512 provides that the term exempt_function_income means the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents services in furtherance of the purpose constituting the basis of the exemption taxpayer's position the trust agrees that as of erarremerrer it no longer met the requirements of sec_501 when it amended its trust instrument to include participants employers outside the banking industry the trust notified the irs in date that it no longer met the requirements of sec_501 the trust notes that it was the irs who insisted that the amendments did not adversely affect the organization's exempt status under sec_501 relying upon irs letter dated date the organization reported its income and expenses as a tax-exempt_trust under sec_501 c for tax years ended as amended and conclusion l the organization does not meet the requirements of regulation c -2 because all participants do not have an employment related bond neither the code nor the treasury regulations allow a diminimis exception for this requirement as o to become members since the organization does not meet the definition of an organization described in sec_501 it is no longer exempt because the organization relied upon irs letter dated vin filinn ite c--ms for tax years ended employers outside the banking industry were eligible revocation is effective beginning -_ father than the date the amendments in the trust instrument caused the organization to no longer qualify under sec_501 there has been no change in the structure or management of the trust the assets have not been moved or distributed to any members in any way the only change is from an exempt trust under sec_501 c toa taxable trust because the management has not changed there is no requirement to change the employer_identification_number ein the taxpayer has agreed to file form_990 for tax_year endec as it final form_990 because the assets have not been transferred or moved in any way there is no need to zero out the balance_sheet items at year end the taxable trust is still required to file form_5500 annual return report of employee_benefit_plan in addition the taxable trust is required to file form_1041 u s income_tax retum for estates and trusts if it has form 886-a rev department of the treasury - internal revenge service ge of ne pooee le form 886a _department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer explanation of items form year ended either any taxable_income or gross_income of at least dollar_figure it is not expected that the trust will have taxable_income or gross_income as defined in sec_512 because all of its income is exempt_function_income if the trust has income that would not be exernpt function income’ it would create a requirement to file form_1041 form 886-a rev department of the treasury - internal revenye serra
